Case 5:19-cv-02498-DSF-AFM Document 74 Filed 08/18/20 Page 1iof4 Page ID #:2741

AO 441 (Rev. 07/10) Summons on Third-Party Complaint

 

UNITED STATES DISTRICT COURT

for the
Central District of California

THE STANDARD FIRE INSURANCE COMPANY, et al.
(See Attachment A for additional Plaintiffs) )
Plaintiff
V.
ESTATE OF BETTY GOLDBERG, DECEASED, et al.
(See Attachment A for additional Defendants and Third-party plaintiffs)

Defendant, Third-party plaintiff )

Civil Action No. 5:19-cv-02498 DSF (AFMx)

 

)
Vv.
THE OHIO CASUALTY INSURANCE COMPANY, et al. )
(See Attachment A for additional Third-party Defendants)
Third-party defendant

SUMMONS ON A THIRD-PARTY COMPLAINT

 

To: (Third-party defendant's name and address) 1, The Ohio Casualty Insurance Company
c/o CSC - Lawyers Incorporating Service
2719 Gateway Oaks Drive, Suite 150N
Sacramento, CA 95833

2. Fireman's Fund Insurance Company
c/o CT Corporation System
818 West Seventh Street, Suite 930
Los Angeles, CA 90017
A lawsuit has been filed against defendant Estate of Betty Goldberg, et al, who as third-party plaintiff is making
this claim against you to pay part or all of what the defendant may owe to the plaintiff The Standard Fire Company, etal. .

 

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff and on the defendant an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the defendant or

defendant’s attorney, whose name and address are:
Bret A. Stone; Brian R. Paget: Kirk M. Tracy

PALADIN LAW GROUP® LLP
220 W. Gutierrez Street

Santa Barbara,CA 93101 .
It must also be served on the plaintiff or plaintiffs attorney, whose name and address are:

Please see Attachment 1

If you fail to respond, judgment by default will be entered against you for the relief demanded in the third-party
complaint. You also must file the answer or motion with the court and serve it on any other parties.

A copy of the plaintiff’s complaint is also attached. You may — but are not required to ~ respond to it.

Date: _ 98/18/2020 Kiry K. Gray

CLERK OF COURT

Lkhant

 

 

 

Signature of Clerk or Deputy Clerk
Case 5:19-cv-02498-DSF-AFM Document 74 Filed 08/18/20 Page 2 of 4 Page ID #:2742

AO 441 (Rey. 07/10) Summons on Third-Party Complaint (Page 2)

Civil Action No. 5:19-cv-02498 DSF (AFMx)

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

CI personally served the summons on the individual at (place)

 

on (date) 3 or

 

1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

 

 

on (date) 3 or
© IT returned the summons unexecuted because 3 or
OO Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00 .

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:

 

 
Case 5:19-cv-02498-DSF-AFM Document 74 Filed 08/18/20 Page 3o0f4 Page ID #:2743

ATTACHMENT A TO SUMMONS

PLAINTIFFS (Continued):

TRAVELERS CASUALTY AND SURETY COMPANY;

GREAT AMERICAN INSURANCE COMPANY OF NEW YORK, (formerly
known as American National Fire Insurance Company;

VIGILANT INSURANCE COMPANY; and

CENTURY INDEMNITY COMPANY, as successor to CCI Insurance Company,
as successor to Insurance Company of North America,

PACIFIC EMPLOYERS INSURANCE COMPANY, and

FEDERAL INSURANCE COMPANY,

DEFENDANTS (Continued):

and ESTATE OF AL GOLDBERG, DECEASED, by and through their successor
in interest, Daniel Rubin; and

220 W. GUTIERREZ, LLC,

THIRD-PARTY PLAINTIFFS (Continued):

and ESTATE OF AL GOLDBERG, DECEASED, by and through their successor
in interest, Daniel Rubin

THIRD-PARTY DEFENDANTS (Continued):
and FIREMAN’S FUND INSURANCE COMPANY
Case 5:19-cv-02498-DSF-AFM Document 74 Filed 08/18/20 Page 4of4 Page ID #:2744

Attachment | to Third-Party Summons
Plaintiffs’ Counsel

Sonia S. Waisman, Esq.

McCLOSKEY, WARING, WAISMAN & DRURY LLP

1960 East Grand A venue, Suite 5 80

El Segundo, CA 90245

swaisman@mwwdlaw.com

Attorneys for Plaintiffs The Standard Fire Insurance Company and
Travelers Casualty and Surety Company

William J. Baron, Esq.

DUANE MORRIS LLP

Spear Tower

One Market Plaza, Suite 2200

San Francisco, CA 94105-1127

wjbaron@duanemorris.com

Attorneys for Plaintiff

Great American Insurance Company of New York, formerly
known as American National Fire Insurance Company

John Conway, Esq.

AIWASIAN & ASSOCIATES

725 S. Figueroa Street, Suite 1050

Los Angeles, CA 90017

john.conway@mcloaw.com

Attorneys for Plaintiffs

Vigilant Insurance Company, Century Indemnity Company (as successor to

CCI Insurance Company, as successor to Insurance Company of North America),
Pacific Employers Insurance Company, and Federal Insurance Company
